Yorkson Legal Inc. v Shapiro (2016 NY Slip Op 03065)





Yorkson Legal Inc. v Shapiro


2016 NY Slip Op 03065


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


152509/15

[*1]872 Yorkson Legal Inc., Plaintiff-Respondent, —
vMitchell C. Shapiro, Defendant-Appellant, Shapiro Tamir Law Group, PLLC, Defendant.


Carter Lendyard & Milburn LLP, New York (Mitchell C. Shapiro of counsel), for appellant.
Wimpfheimer & Wimpfheimer, New York (Michael C. Wimpfheimer of counsel), for respondent.

Order, Supreme Court, New York County (Barry R. Ostrager, J.), entered November 30, 2015, which, to the extent appealed from, denied defendant Shapiro's motion to dismiss the complaint as against him, unanimously reversed, on the law, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff's claim that Shapiro agreed to personally guarantee the obligations of and payments due from the defendant Law Group, the only ground for personal liability asserted against him in the complaint, was refuted by the documentary evidence (see Leon v Martinez , 84 NY2d 83, 88 [1994).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK